t c memo united_states tax_court robert and diana roberts petitioners v commissioner of internal revenue respondent docket no filed date edward a rose jr for petitioners t ian russell for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court unless otherwise indicated all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction the issue for decision is whether petitioners are entitled to the 150-day period for filing a petition with this court as provided in sec_6213 background the material facts in this case are not in dispute on date respondent mailed a notice_of_deficiency to petitioners regarding their and federal_income_tax returns duplicate notices of deficiency were mailed to petitioners' home address pincite5 wood road riverside california and petitioner robert roberts' hereinafter petitioner business address pincite6 van buren boulevard riverside california petitioner received one of the duplicate notices of deficiency at his business on date the record does not reflect whether the notice_of_deficiency mailed to petitioners' residence was received by them nor is there any indication that said notice was returned to respondent undelivered the jointly filed federal_income_tax returns in issue reflected petitioner robert roberts' business address van buren boulevard respondent determined the following deficiencies additions to tax and penalties for each year year deficiency dollar_figure big_number big_number additions to tax penalties sec_6651 sec_6662 dollar_figure big_number big_number dollar_figure big_number big_number the notice_of_deficiency states in pertinent part if you want to contest this determination in court before making any payment you have days from the date of this letter days if addressed outside the united_states to file a petition with the united_states tax_court for a redetermination of the deficiency you can get a copy of the rules for filing a petition and a petition form you can use by writing to the address below united_states tax_court second street nw washington dc upon receipt of the notice_of_deficiency at his office on date petitioner opened and read the notice he then called his accountant and advised the accountant of its receipt pursuant to that communication the accountant picked up the notice from petitioner's business office soon thereafter on date petitioner left the united_states for akumal mexico he returned to the united_states on date while petitioner was in mexico his accountant prepared the petition petitioner periodically talked with his wife and persons in his office while he was away however he did not have any conversations relating to the notice_of_deficiency or the need to file a petition soon after his return to the united_states on date petitioner looked through his accumulated mail and found the petition prepared by his accountant petitioner contacted his accountant for instructions on how to execute the petition petitioner had a discussion with the accountant about the above-quoted language in the notice_of_deficiency the accountant instructed petitioner to sign date and mail the petition petitioner signed the petition and placed a date of date next to his signature petitioner diana roberts also signed the petition placing the date of august next to her signature petitioners placed their home address on the petition the 90-day period prescribed in sec_6213 for filing a timely petition expired on wednesday date a day that was not a legal_holiday in the district of columbia the envelope in which the petition was contained reflects a private postmeter postmark of date the petition was filed with the court on wednesday date days after the mailing of the notice_of_deficiency at the time the petition was filed petitioners were residents of riverside california petitioner's testimony was inconsistent as to the date he actually signed the petition it is clear that it was sometime after date given the postmeter date of date and receipt by the tax_court on date it seems likely that the petition was signed on or about date respondent filed a motion to dismiss for lack of jurisdiction contending the petition was not timely filed under sec_6213 petitioners filed an objection to respondent's motion petitioners contend they are entitled to the 150-day period to file a petition with the court because petitioner was absent from the united_states for a period in excess of months around the time that the notice_of_deficiency was issued petitioner contends his leaving the united_states so shortly after the mailing and receipt put him at a disadvantage for filing timely petitioners also contend that they will be severely prejudiced if their petition is dismissed this case was called for hearing in san diego california counsel for both parties appeared at the hearing and presented argument and evidence with respect to the motion discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 320_us_418 85_tc_527 83_tc_309 77_tc_1255 lundy v commissioner tcmemo_1997_14 the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 the taxpayer ha sec_90 days from the date the notice_of_deficiency is mailed days if the notice is mailed to a taxpayer outside of the united_states to file a petition in this court for a redetermination of the deficiency sec_6213 46_tc_499 lundy v commissioner supra there is no dispute that respondent mailed a valid notice_of_deficiency to petitioners or that the date of mailing was date the question to be resolved is whether petitioners were required to file the petition with this court within days from the date of the mailing of the notice_of_deficiency or whether they were entitled to the 150-day period sec_6213 provides in pertinent part sec_6213 time for filing petition and restriction on assessment --within days or days if the notice is addressed to a person outside the united_states after the notice_of_deficiency authorized in sec_6212 is mailed the taxpayer may file a petition with the tax_court for a redetermination of the deficiency the 90-day period for filing the petition with this court expired on wednesday date the petition was received and filed by this court on date days after the mailing of the notice_of_deficiency as the petition was filed after date we will have jurisdiction in this matter only if petitioner is entitled to the 150-day filing period prescribed by sec_6213 it has previously been determined that the 150-day period applies not only to persons who are outside the united_states on some settled business and residential basis but also to persons who are temporarily absent from the country 200_f2d_38 2d cir in mindell the court_of_appeals for the second circuit clarified the reasoning behind the 150-day rule by stating whatever the reason for the taxpayer's absence from the country receipt of the deficiency_notice was likely to be delayed if he was not physically present at the address to which the notice was sent hence he was given additional time to apply for a review of the deficiency id pincite in mindell the court_of_appeals relied upon two related factors for its decision absence from the country resulting in delayed receipt of the notice_of_deficiency we subsequently expressed agreement with the holding in mindell citing the above-quoted language 76_tc_228 68_tc_779 33_tc_667 court reviewed if there is no delayed receipt the 150-day rule does not apply see 98_tc_613 76_tc_963 levy v commissioner supra lewy v commissioner supra 62_tc_292 54_tc_647 court reviewed wade v commissioner tcmemo_1998_235 in malekzad v commissioner supra we explained that in determining whether the 150-day period is applicable we look at both the date of mailing of the notice_of_deficiency and the date on which the notice was received by the taxpayer the crucial inquiry is whether the taxpayer falls within the class of persons that congress intended to receive the benefit of the longer period and whether the notice_of_deficiency served the notice function that it was designed to serve id pincite the purpose behind the enactment of the 150-day rule was the prevention of hardships caused by delays in the receipt of a notice_of_deficiency due to the taxpayer's absence from the united_states and the relatively slow international mails 73_tc_690 on the facts in the instant case petitioners were not entitled to the 150-day period for filing their petition petitioners were in the united_states on the date the notice_of_deficiency was mailed as well as on the date it was received petitioner actually received the notice_of_deficiency days after it was mailed to the address reflected on the tax returns thus petitioner's absence from the country did not result in a delay in the receipt of the notice lewy v commissioner supra since petitioner's absence from the country did not cause a delay in the receipt of the notice_of_deficiency petitioner's only argument is that the absence caused a delay in preparation and filing of the petition in this regard petitioners' counsel argues that petitioner did not understand the contents of the notice_of_deficiency and in the alternative that respondent failed to enclose a petition with the notice sent to petitioners we note at the outset that the basis for operation of the or 150-day filing period set forth in sec_6213 is not dependent upon a taxpayer's understanding of the notice_of_deficiency or upon the taxpayer's understanding of sec_6213 even if such were the case petitioner contacted his tax adviser immediately upon receipt of the notice_of_deficiency and then left the country thus while petitioner may not have understood the entire contents of the notice_of_deficiency he clearly understood enough to immediately contact his tax adviser petitioners failed to explain why there was no further communication with the tax adviser with respect to this matter during petitioner's absence from the united_states further petitioners presented no evidence as to the role of petitioner diana roberts who remained in the united_states during this time petitioner did indicate that he communicated with his office as well as with his wife periodically yet there appears to be a total absence of communication with respect to the need to file a petition in response to the date notice_of_deficiency such neglect by petitioners and their tax adviser is not a basis to invoke the 150-day rule petitioners' alternative argument must also fail there is nothing in the statute or case law which would suggest that the commissioner is required to send a taxpayer a petition or form to file with this court the notice_of_deficiency clearly sets out the address of the court and the fact that a petition form and instructions could be obtained by writing to the court despite receipt of the notice_of_deficiency days after it was sent neither petitioners nor their adviser apparently took such action because the petition was not filed within days of the date of the mailing of the notice_of_deficiency we will grant respondent's motion to dismiss for lack of jurisdiction petitioners however are not without a judicial remedy petitioners may pay the tax file a claim_for_refund with the internal_revenue_service and if the refund claim is denied sue for a refund in the appropriate federal district_court or the united_states court of federal claims to reflect the foregoing an appropriate order of dismissal will be entered
